


Exhibit 10.3


Larry Hammond, 004049
Anne M. Chapman, 025965
Kathleen E. Brody, 026331
OSBORN MALEDON, P.A.
2929 North Central Avenue, 21st Floor
Phoenix, Arizona 85012-2793
(602) 640-9000
lhammond@omlaw.com
achapman@omlaw.com
kbrody@omlaw.com


Attorneys for Western Union Financial Services, Inc.


IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA
State of Arizona, ex rel.
Attorney General Thomas C. Horne,


Plaintiff,
 
vs.


Western Union Financial Services, Inc.


Defendant.
)
)
)
)
)
)
)
)
)
)
No. CV2010-005807


ORDER GRANTING STIPULATED MOTION TO MODIFY AMENDMENT TO SETTLEMENT AGREEMENT



The State of Arizona ex rel. Thomas C. Horne, Attorney General (“State”) and
Western Union Financial Services, Inc. (“Western Union”), having filed a
Stipulated Motion to Modify Amendment to Settlement Agreement, and good cause
appearing,


IT IS HEREBY ORDERED THAT, with respect to paragraph 17.1.6 the January 31, 2014
Amendment (“Amendment”) to the February 11, 2010 Settlement Agreement
(“Agreement”), the March 14, 2014 deadline for Participating States to execute
separate agreements with Western Union regarding the provision of data for
transactions sent to or from locations within the Southwest Border Data Area is
extended until April 14, 2014, and all references to March 14, 2014, in
paragraph 17.1.6 are changed to April 14, 2014. The modified paragraph 17.1.6
reads as follows:






--------------------------------------------------------------------------------




17.1.6 For five years after the date of this Amendment and subject to compliance
with applicable law, Western Union shall deliver to those with appropriate legal
authority within the State and the Participating States with reasonable
promptness full transaction data relating to all transactions, including Orlandi
Valuta, Vigo, and WUBS transactions, sent to or from locations within the
Southwest Border Data Area involving transactions in amounts of $500 or more.
The Southwest Border Data Area includes the States of California, Arizona, New
Mexico, and Texas, and the country of Mexico. Western Union’s obligation to
provide data under this paragraph shall include only data for transactions sent
to or from locations within the Southwest Border Area, as defined in the
Agreement, until April 14, 2014. If, on or before April 14, 2014, the
Participating States (California, New Mexico, and Texas) execute agreements with
Western Union regarding the provision of data for transactions sent to or from
locations within the Southwest Border Data Area, Western Union shall deliver to
the State and the Participating States transaction data for the Southwest Border
Data Area. If a Participating State does not execute an agreement with Western
Union on or before April 14, 2014, regarding the provision of data for
transactions sent to or from locations within the Southwest Border Data Area,
such state will be a “Non-Participating State.” Western Union will have no
obligation under the Agreement or this Amendment to provide transaction data to
a Non-Participating State, and Western Union shall not have an obligation to
provide data to the State regarding any transactions sent to or from a
Non-Participating State, except those transactions sent to or from the State of
Arizona, Participating States, and the country of Mexico. When a
Non-Participating State executes an agreement with Western Union regarding the
provision of data for transactions sent to or from locations within the
Southwest Border Data Area, then Western Union will deliver transaction data for
locations to or from such Participating State to both the State of Arizona and
such Participating State. The State shall not share any transaction data that it
receives under this Amendment with any Non-Participating State or third-party
recipient unless such Non-Participating State or third-party recipient executes
an agreement with the State under which such Non-Participating State or
third-party recipient is bound by the privacy provisions of the Order attached
hereto as Exhibit A and the immunity provisions contained in paragraph 13 of the
Agreement. If a Participating State does not execute an agreement with Western
Union on or before April 14, 2014, regarding the provision of data for
transactions sent to or from locations within the Southwest Border Data Area,
the State and Western Union will make good faith attempts to resolve any
objections of that state and to accommodate that state’s concerns. If the State
and Western Union are unable to resolve a state’s objections, the parties will
confer with the Court regarding the possibility of amending the form of order
issued in connection with this Amendment.


IT IS FURTHER ORDERED THAT, with respect to paragraphs 12.7 and 12.9 of the
Amendment, all references to the FIRG Fund are changed to the State Center. The
modified paragraphs 12.7 and 12.9 read as follows:


12.7 The Center’s activities, including information technology hardware,
software and maintenance, travel to its meetings, meeting rooms, personnel, and
other expenses, will be funded by a payment from Western Union of $150,000 per
month to the State Center for five years commencing on the date of this
Amendment. In addition, Western Union shall pay $250,000.00 to the State Center
to fund privacy, confidentiality, and information security measures, including
those required by the Order, attached hereto as Exhibit A.


12.9 In the event that the expenses of the Center in any year are below the
amount paid by Western Union to the State Center, then the difference shall be
credited to Western Union’s obligation for the following year. If, after Western
Union’s obligation to fund the Center terminates, there remain any funds in
excess of the Center’s expenses, the remaining funds shall be returned to
Western Union.


IT IS FURTHER ORDERED THAT all other terms of the Amendment and the Court’s
January 31, 2014 Order Approving Amendment to Settlement Agreement shall remain
unchanged and in full force and effect.
    
DATED this 14 day of March, 2014.


/s/ Hon. Warren Granville
THE HONORABLE WARREN GRANVILLE
MARICOPA COUNTY SUPERIOR COURT JUDGE




--------------------------------------------------------------------------------




ORIGINAL lodged this 14 day of
March, 2014, with:


HON. WARREN GRANVILLE
Judge of the Superior Court
South Court Tower
175 W. Madison
Phoenix, AZ 85003


COPY of the foregoing mailed this
14 day of March, 2013, to:


D. Matthew Conti
Office of the Attorney General
1275 W. Washington
Phoenix, Arizona 85007


Monitor Theodore Greenberg
Greenberg Consulting Arizona LLC
4852 Hutchins Place
Washington, D.C. 20007
/s/ Patricia D. Palmer


                




